 Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 1 of 9 PageID #: 103




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


JOHN JEREMY HARMON                                                                  PLAINTIFF

vs.                                                    CIVIL ACTION NO. 3:19-CV-823-CRS

TROOPER JACOB HARPER in his individual capacity                                   DEFENDANT

                                  MEMORANDUM OPINION

I.     Introduction

       This matter is before the Court on Defendant Jacob Harper’s (“Harper”) motion to dismiss.

DN 7. Plaintiff John Harmon (“Harmon”) responded, and Harper replied. DN 8; DN 11. The matter

is ripe for adjudication. For the following reasons, the Court will grant the motion to dismiss.

II.    Factual Background and Procedural History

       This case arises from the arrest of Plaintiff John Harmon by Defendant Kentucky State

Police Trooper Jacob Harper. On December 22, 2018, Harmon was traveling in his vehicle on

Highway 49 near Bradfordville, Kentucky. DN 1 at ¶ 10. Harper, traveling in a law enforcement

vehicle, signaled Harper to stop his vehicle. Id. at ¶ 11. Harmon turned his car into the driveway

at his home and stopped the car. Id. at ¶ 12. Once Harmon’s car was in the driveway, Harper

ordered Harmon to raise his hands. Id. at ¶ 13–14. Harmon alleges that Harper approached the

vehicle, grabbed Harmon, then deployed his taser. Id. at ¶ 18–20. This caused Harmon to fall on

the ground. Id. According to Harmon, Harper deployed his taser again after Harmon was on the

ground and “incapacitated.” Id. at ¶ 20. Harper then placed Harmon under arrest. Id. at ¶ 22. Harper

initially charged Harmon with menacing and later added charges of reckless driving, failure to

signal, resisting arrest, and driving under the influence. Id. at ¶ 21–24.




                                                  1
 Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 2 of 9 PageID #: 104




        Harmon’s criminal case proceeded in the Marion County District Court. Id. at ¶ 28. Harmon

moved to suppress evidence stemming from his arrest. DN 7-2 at 1. The state court found that

Harper had reasonable suspicion to stop Harmon because he “was able to deduct that [Harmon],

who was swerving over the yellow center line before making a turn without using a turn signal

coupled with his blatant disregard for following rudimentary commands, was in violation of the

law.” Id. at 2. The court then determined that Harper’s reasonable suspicion escalated to probable

cause because “Trooper Harper’s deductions from the cumulative information available warranted

his reaction that he was being placed in the reasonable apprehension of imminent physical injury.”

Id. at 3. The court concluded that Harper had probable cause to arrest Harmon and ultimately

denied Harmon’s motion to suppress. Id.

        On October 25, 2019, the state court dismissed all charges against Harmon. DN 7-1.

According to Harmon, the decision to dismiss the charges was due in part to the Commonwealth’s

failure to disclosure certain evidence to his defense counsel prior to trial. DN 1 at ¶ 31. It is unclear

from Harmon’s complaint what that evidence was. Based on the parties’ briefing, the evidence

appears to be an eyewitness account of the arrest and testimony from Harper regarding “prejudicial

evidence related to car leaving bar (sic).” DN 7-1 at 2; DN 7 at 4; DN 8 at 8.

        Harmon filed the instant suit on November 12, 2019. DN 1. Harmon initially brought five

claims against Harper in his individual and official capacity. Id. at ¶ 34–46. These claims included:

(1) false arrest and excessive force claim under § 1983, (2) malicious prosecution, (3) negligence

and gross negligence, (4) tort of outrage, and (5) assault and battery. Id. On January 13, 2020, this

Court issued an agreed order that dismissed all of Harmon’s claims against Harper in his official

capacity and his claims for malicious prosecution, assault and battery, and tort of outrage against




                                                   2
 Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 3 of 9 PageID #: 105




Harper in his individual capacity. DN 6. Harmon’s remaining claims include two claims under §

1983 for false arrest and excessive force, and state law claims for negligence and gross negligence.

III.   Legal Standard

       When evaluating a motion to dismiss under Rule 12(b)(6), the Court must determine

whether the complaint alleges “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted). A claim is

plausible if “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Although the complaint need not contain “detailed factual allegations,” “a plaintiff's

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (internal quotation marks and alteration omitted). “Nor does a complaint suffice

if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft, 556 U.S. at 678

(internal quotation marks and citation omitted).

       The Court may “only consider matters properly part of the complaint or pleadings.”

Armengau v. Cline, 7 Fed. App’x. 336, 343 (6th Cir. 2001). But, the Sixth Circuit has held that if a

document is “referred to in a complaint and central to the claim, documents attached to a motion

to dismiss” may be considered without the motion being treated as a motion for summary

judgment. Id. Further, the Court may also consider “public records, matters of which a court may

take judicial notice, and letter decisions of governmental agencies” for a motion to dismiss.

Williams v. Porter Bancorp, Inc., 41 F. Supp. 3d 676, 680 (W.D. Ky. 2014).




                                                   3
 Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 4 of 9 PageID #: 106




       Harper has attached two exhibits to his motion to dismiss. DN 7-2; DN 7-3. Each is a public

record from Harmon’s criminal case in the Marion County District Court and central to the claims

of this case. Therefore, the Court may properly consider the documents and will not convert the

motion to dismiss to a motion for summary judgment.

IV.    Discussion

       Harper moves to dismiss the following claims: (1) false arrest, (2) negligence and gross

negligence, and (3) excessive force under the Eighth Amendment. The Court will address each.

       A.      False Arrest

       Lack of probable cause is a necessary element of a false arrest claim under § 1983. Buttino

v. City of Hamtramck, 87 Fed. App’x. 499, 502 (6th Cir. 2004). Harper argues that Harmon is

estopped from re-litigating the probable cause element and his false arrest claim fails as a matter

of law. DN 7 at 4. Harmon responds twofold: (1) the issue of probable cause is not precluded from

this civil action because his criminal case was ultimately dismissed, and (2) the Commonwealth

withheld evidence during the criminal case, which prevented the state court from evaluating the

full “facts and circumstances surrounding the arrest.”. DN 8 at 10.

       “A state-court judgment is given the same preclusive effect that it would have under the

law of the state in which the judgment was rendered.” Buttino, 87 Fed. App’x. at 502. “This court

‘must apply the state law of collateral estoppel when deciding whether the state court’s

determination of probable cause at the preliminary hearing has preclusive effect in this § 1983

action.’” Walden v. Bullitt Cty., Ky., No. 3:09-CV-306-S, 2011 WL 4587480 at *2 (W.D. Ky. Sept.

30, 2011) (citing Darrah v. City of Oak Park, 255 F.3d 301, 311 (6th Cir. 2001)). Under Kentucky

law, collateral estoppel requires four elements: (1) the issue in the second case must be the same

as the issue in the first case; (2) the issue must have been actually litigated; (3) actually decided;



                                                  4
    Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 5 of 9 PageID #: 107




and (4) necessary to the court’s judgment. Id. (citing Coomer v. CSX Transp., Inc., 319 S.W.3d

366, 374 (Ky. 2010)). Further, the Sixth Circuit has held that “where a state affords an opportunity

to contest probable cause at a preliminary hearing and the accused does so, a finding of probable

cause by the examining magistrate or state judge should foreclose re-litigation of that finding in a

subsequent § 1983 action.” Buttino, 87 Fed. App’x. at 503.

         Harmon filed a motion to suppress evidence with the state court. See DN 7-2. In its order,

the state court found that Harper had probable cause to arrest Harmon and denied Harmon’s

motion. Specifically, the court stated

         Trooper Harper’s deductions from the cumulative information available warranted
         his reaction that the was being placed in the reasonable apprehension of imminent
         physical injury. Therefore, Trooper Harper’s reasonable suspicion escalated to the
         requisite level of probable cause thereby constitutionally permitting him to place
         [Harmon] under arrest.

DN 7-2 at 3. Based on this order, Harmon is foreclosed from relitigating the issue or probable

cause. The finding of probable cause was necessary to the state court’s determination of whether

to suppress evidence and the court affirmatively determined that Harper had probable cause to

arrest Harmon. Accordingly, Harmon cannot get a second bite at the apple in this case.

         Further, Harmon’s assertion that the withheld evidence invalidates the state court’s finding

of probable cause is without merit. Harmon has provided no binding or persuasive authority for

the proposition that a plaintiff may re-litigate the issue of probable cause in a subsequent civil case

when his or her underlying criminal case was dismissed. And, Harmon does not contend that the

withheld evidence would have changed the probable cause determination or that the state court

relied on false information in determining whether Harper had probable cause to arrest Harmon.1



1
 “It is true that the state court’s determination of probable cause will have ‘no preclusive effect’ if evidence is
presented supporting a claim that ‘is based on a police officer’s supplying false information to establish probable
cause.’” Walden, 2011 WL 4587480 at *3 (citing Peet v. City of Detroit, 502 F.3d 557, 566 (6th Cir. 2007)). But,

                                                          5
 Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 6 of 9 PageID #: 108




Rather, Harmon insists in general and conclusory fashion that evidence was withheld and,

therefore, he should be entitled to full discovery to re-litigate probable cause in this case. Without

the precedential authority to do so, the Court declines to disturb the state court’s finding.

         Harmon’s § 1983 claim for false arrest under the Fourth Amendment fails because, as the

state court determined, Harper had probable cause to arrest Harmon. Therefore, the Court will

dismiss the false arrest claim.

         B.       Negligence and Gross Negligence

         Harper argues that Harmon’s negligence and gross negligence claims must be dismissed

because each relies on the same factual allegations as his false arrest claim. DN 7 at 8. Harper

relies on Estep v. Combs, 366 F. Supp. 3d 863, 886 (E.D. Ky. 2018) in which the court held the

following:

         A [ ] plaintiff cannot proceed with a claim for negligence where the claim is really
         a malicious prosecution claim. Tunne v. Paducah Police Dep't, No. 5:08CV-188-
         R, 2010 WL 323547, *11 n.4 (W.D. Ky. Jan. 21, 2010) (citing Hill v. Willmott, 561
         S.W.2d 331, 334 (Ky. Ct. App. 1978)). The same reasoning applies to a negligence
         claim based on false arrest. See Lewis v. Laurel Cnty. Sheriff's Dep't, No. 09-280-
         GFVT, 2011 WL 3475370, *6 (E.D. Ky. Aug. 8, 2011). Otherwise a plaintiff would
         “avoid the higher standards” associated with those claims. Tunne, 2010 WL
         323547, at *11 n.4. Likewise, a plaintiff's gross negligence claim cannot succeed if
         it is truly a false arrest or malicious prosecution claim. See Lewis, 2011 WL
         3475370, at *6.

Id. Harmon responds that his negligence claims are based on a separate and distinct legal standard

and, therefore, his claims are not based on “a full congruence of facts or events which give rise to

those two disparate claims.” DN 8 at 14. Specifically, Harmon argues his false arrest claim is based

on the determination of whether Harper had probable cause to arrest him while his negligence




this line of cases is inapplicable here. Harmon has not alleged that state court relied on false testimony in
determining whether Harper had probable cause to arrest Harmon.

                                                            6
 Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 7 of 9 PageID #: 109




claims are based on whether Harper “breached his duty of care made applicable to him in his

capacity as a law enforcement official.” Id.

       Under Kentucky law, a negligence claim requires three elements: (1) proof that the

defendant owed a duty to the plaintiff, (2) a breach of that duty by the defendant, and (3)

“consequent injury.” McNally v. Tabor, No. 6:18-CV-REW, 2019 WL 6044882 at *5 (E.D. Ky.

Nov. 15, 2019) (citing Pathways, Inc. v. Hammons, 113 S.W.3d 85, 88 (Ky. 2003)). As for gross

negligence, Kentucky law requires “a failure to exercise reasonable care, ‘accompanied by wanton

or reckless disregard for the lives, safety, or property or of others.’” Id. (citing Gibson v. Fuel

Transp., Inc., 410 S.W.3d 56, 59 (Ky. 2013)). Harmon alleges that Harper had “various duties of

care” and was “negligent and/or grossly negligent or reckless in facility to follow or adhere to

fixed and certain ministerial rules and obligations governing his law enforcement duties and

obligations.” DN 1 at ¶ 42.

       Harmon’s negligence and gross negligence claims fail as a matter of law. “There is no such

thing as a negligent battery.” Ali v. City of Louisville, No. 3:05-CV-427, 2006 WL 2663018 at *8

(W.D. Ky. Sept. 15, 2006) (citing REST. (SECOND) TORTS § 13). “[An] officer is liable for the

intentional tort of battery, not for negligence, when he deliberately exceeds the privileged amount

of force by committing an unwarranted violence on the arrestee.” Id. (emphasis added). “To permit

a separate claim for negligence creates the risk that a jury would assume that, even if no excessive

force was used, the officer might somehow still be liable for some undefined negligence.” Id.

Federal courts in Kentucky have applied this reasoning when a plaintiff attempts to support a

negligence claim with the same factual allegations as a false arrest or malicious prosecution claim

under § 1983. A plaintiff cannot support a claim for negligence or gross negligence with the same

factual allegations as a false arrest or malicious prosecution claim because it would allow the



                                                 7
 Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 8 of 9 PageID #: 110




plaintiff to circumvent the “higher standards” associated with those intentional torts. McNally,

2019 WL 6044882 at *5 (holding that a claim of negligence against an officer in his individual

capacity based on the same factual allegations as a false arrest claim fails as a matter of law);

Estep, 366 F. Supp. 3d at 866; Jones v. Clark City, No. 5:15-337-DCR, 2016 WL 4146119 at *9

(E.D. Ky. Aug. 3, 2016) (reversed and remanded on other grounds by Jones v. Clark Cty., KY, 690

Fed. Appx. 334 (6th Cir. 2017)); Lewis v. Laurel Cty. Sherriff’s Dep’t, No. 09-280-GFT, 2011 WL

3475370 at *6 (E.D. Ky. Aug. 8, 2011). In short, without a viable independent theory of liability,

a negligence claim based on the same factual allegations as a false arrest claim would allow the

plaintiff to assert that the officer negligently falsely arrested him or her; like “negligent battery,”

this is not a cognizable nor recognized intentional tort claim.

       Harmon fails to allege an independent basis for his negligence claim that is distinct from

his false arrest claim. While Harmon is correct that negligence and false arrest rely on different

legal standards, that distinction is irrelevant. At bottom, “no amount of vague pleading” can

transform a false arrest claim into a cause of action properly sounding in negligence. McNally,

2019 WL 6044882 at *5. Accordingly, the Court will dismiss Harmon’s negligence and gross

negligence claims.

       C.      Excessive Force Claim

       There appears to be confusion between the parties as to how Harmon has pleaded his

excessive force claim under § 1983. Harmon contends that he has alleged a § 1983 claim for

excessive force under the Fourth Amendment (DN 8 at 2 fn. 1), while Harper seeks to dismiss

Harmon’s § 1983 claim for excessive force claim under the Eighth Amendment (DN 7 at 10–11).

As Harmon concedes, as a pre-trial detainee, Harmon cannot maintain an excessive force claim

under the Eighth Amendment. DN 8 at 2 fn. 1; Phelps v. Coy, 286 F.3d 295, 300 (6th Cir. 2002).



                                                  8
 Case 3:19-cv-00823-CRS Document 12 Filed 06/04/20 Page 9 of 9 PageID #: 111




Harper also concedes that he has not moved to dismiss Harmon’s excessive force claim under the

Fourth Amendment and “will subsequently address such a claim in this litigation.” DN 11 at 3.

Accordingly, the Court will dismiss Harmon’s § 1983 excessive force claim brought under the

Eighth Amendment. Harmon’s § 1983 excessive force claim brought under the Fourth

Amendment is now his only remaining claim against Harper.

V.     Conclusion

       For the reasons stated herein, the Court will grant Defendant Jacob Harper’s motion to

dismiss. DN 7. A separate order will be entered in accordance with this opinion.




      June 3, 2020




                                                    Char
                                                       lesR.Si
                                                             mpsonI
                                                                  II,Seni
                                                                        orJudge
                                                       Unit
                                                          edStat
                                                               esDi
                                                                  str
                                                                    ictCour
                                                                          t




                                                9
